AIRCRAFT SECURITY AGREEMENT




THIS AIRCRAFT SECURITY AGREEMENT (the “Agreement”), is made and entered into as
of September 27, 2012 by and among: (i) Northrop TF5-1 Corp., a Delaware
corporation (the “Grantor”); (ii) Tactical Air Defense Services, Inc., a Florida
corporation (“TADF”); and (iii) Mark Daniels Irrevocable Trust III (the “Secured
Party”) (The Grantor, TADF and the Secured Party may be referred to hereinafter
individually as a “Party” and collectively as the “Parties”).




WHEREAS, on or about September 27, 2012 and concurrent with this Agreement, the
Parties entered into an acquisition agreement (the “Acquisition Agreement,” a
copy of which has been attached hereto as Exhibit A) whereby the TADF acquired
from the Secured Party One Thousand (1,000) shares of the Grantor’s common stock
which represent 100% of the issued and outstanding shares of capital stock of
the Grantor (the “Northrop Shares,” represented by Stock Certificate No. 0002, a
copy of which has been attached hereto as Exhibit B), which were previously
owned by the Secured Party and transferred to TADF pursuant to the Acquisition
Agreement, such that following the Acquisition Agreement, the Grantor will
continue its existence as a wholly owned subsidiary of TADF (collectively the
“Acquisition”).




WHEREAS, pursuant to the terms of the Acquisition Agreement, TADF acquired the
Grantor as a wholly owned subsidiary, and, immediately following the closing of
the Acquisition Agreement, the Grantor, as a wholly owned subsidiary of TADF,
maintained, and currently maintains, ownership of the Aircraft Collateral (a
full description and definition of which has been further outlined herein in
Exhibit C) such that following the Acquisition, and as of the date of this
Agreement, the Grantor owns and maintains ownership to the Aircraft Collateral.




WHEREAS, as a condition to the closing of the Acquisition Agreement and the
Acquisition itself and as a material inducement to enter into the Acquisition
Agreement and effectuate the Acquisition thereunder: (i) TADF issued the Secured
Party a secured convertible promissory note in the principle amount of One
Million Three Hundred and Fifty Thousand Dollars ($1,350,000) (the “Convertible
Note,” a copy of which has been attached hereto as Exhibit D); and (ii) TADF
issued the Secured Party a secured promissory note in the principle amount of
Five Hundred Thousand Dollars ($500,000) (the “Note,” a copy of which has been
attached hereto as Exhibit E and sometimes referred to hereinafter collectively
with the Convertible Note as the “Notes”) (This Agreement, the Acquisition
Agreement and the Notes may be referred to hereinafter collectively as the
“Transaction Agreements).




WHEREAS, as a condition to the closing of the Acquisition Agreement, the
Transaction Agreements, the Acquisition and the issuance of the Notes and as a
material inducement to enter into the Acquisition Agreement, the Transaction
Agreements, effectuate the Acquisition thereunder as a whole and issue the
Notes, the Parties agree that the Grantor, as a wholly owned subsidiary of TADF,
execute and deliver to the Secured Party this Agreement with the intent to
secure the Notes collectively with the  Aircraft Collateral and provide for the
grant to the Secured Party of a security interest in the Aircraft Collateral.




NOW, THEREFORE, in consideration of entering into the Transaction Agreements,
effectuating the Acquisition and the mutual covenants contained in this
Agreement, and for good and valuable consideration, receipt of which is hereby
acknowledged, the Parties hereby agree as follows:




ARTICLE I




DEFINITIONS




Section 1.1

Definition of Terms Used Herein.  All capitalized terms used herein and not
defined herein have the respective meanings provided therefore in the
Acquisition Agreement or the Notes, as applicable.  All terms defined in the
Uniform Commercial Code (hereinafter defined) as in effect from time to time and
used herein and not otherwise defined herein (whether or not such terms are
capitalized) have the same definitions herein as specified therein.








1

_____Grantor

____TADF

_____Secured Party







--------------------------------------------------------------------------------



Section 1.2

Definition of Certain Terms Used Herein.  As used herein, the following terms
have the following meanings:




“Aircraft Collateral” shall have the meaning defined in Exhibit C.




“Obligations” means and is limited to the Principal Amount (as defined in the
Notes) and all accrued interest.




“Security Interest” has the meaning defined in Section 2.1 of this Agreement.




 “Uniform Commercial Code” means the Uniform Commercial Code from time to time
in effect in the State of Florida.




ARTICLE II




SECURITY INTEREST




Section 2.1

Security Interest.  As security for the payment and performance in full of the
Obligations and as an inducement for all Parties to enter into the Acquisition,
the Grantor hereby grants to the Secured Party a security interest in all of
such Grantor’s right, title and interest in and to the Aircraft Collateral (the
“Security Interest”).




ARTICLE III




REPRESENTATIONS AND WARRANTIES




Grantor represents and warrants to the Secured Party that:




Section 3.1

Filings; Actions to Achieve Perfection.  Upon request by the Secured Party,
fully executed Uniform Commercial Code financing statements (including fixture
filings, as applicable) or other appropriate filings, recordings or
registrations containing a description of the Aircraft Collateral will be
delivered to the Secured Party for filing in each United States and foreign
governmental, municipal or other office, which are all the filings, recordings
and registrations that are necessary to publish notice of and protect the
validity of and to establish a legal, valid and perfected security interest in
favor of the Secured Party in respect of all Aircraft Collateral in which the
Security Interest may be perfected by filing, recording or registration




Section 3.2

Validity and Perfection of Security Interest.  Subject to the filings described
in Section 3.1 above, the Security Interest constitutes a legal, valid and
perfected security interest in all the Grantor’s right, title and interest in
Aircraft Collateral securing the payment and performance of the Obligations.




ARTICLE IV




FURTHER ASSURANCES




Each party to this Agreement agrees to perform any further acts and execute and
deliver any further documents that may be reasonably necessary to carry out the
provisions of this Agreement and the Transaction Agreements.




ARTICLE V




EVENT OF DEFAULT AND REMEDIES




Section 5.1

Event of Default.   The occurrence and continuation of any one of the following
events shall be considered an event of default (an “Event of Default”):




(a)

The non-payment by TADF when due of the Principal Amount (as defined in the
Notes) and accrued interest as provided in the Notes; or








2

_____Grantor

____TADF

_____Secured Party







--------------------------------------------------------------------------------



(b)

The occurrence or placement of a Lien (as defined below) placed on or against
the Company Shares Collateral and/or Aircraft Collateral. “Lien” shall mean and
be specifically limited to: (i) any interest in the Company Shares Collateral
and/or Aircraft Collateral which may be utilized in securing an obligation owed
to, or a claim by, Mr. Charlie Searock and/or  his successor and/or assignees
(collectively “Searock”), including, but not limited to, any claim whatsoever by
Searock arising from a prior lawsuit in the District Court of the 336th Judicial
District of Grayson County, Texas filed by Searock against the Corporation on
February 6, 2007 (Charles J. Searock, Jr., vs. Tactical Air Defense Services,
Inc., et al, Cause No.07-0322-336) and the related default judgment awarded to
Searock on October 25, 2010 in the above defined lawsuit (the “Searock Claim”),
whether such interest is based on the common law, statute, or contract, and
including a security interest, charge, claim, or lien arising from a mortgage,
deed of trust, encumbrance, pledge, hypothecation, assignment, deposit
arrangement, agreement, security agreement, conditional sale or trust receipt or
a lease, consignment or bailment for security purposes pertaining to Searock
and/or arising from the Searock Claim; (ii) to the extent not included under
clause “(i)” above, any reservation, exception, encroachment, easement,
right-of-way, covenant, condition, restriction, lease or other title exception
or encumbrance affecting the Company Shares Collateral and/or Aircraft
Collateral pertaining to Searock and/or arising from the Searock Claim; and
(iii) any contingent or other agreement to provide any of the foregoing
pertaining to Searock and/or arising from the Searock Claim.




Section 5.2

Remedies upon Event of Default. Upon the occurrence and during the continuance
of an Event of Default, Grantor agrees to deliver each item of its Aircraft
Collateral to the Secured Party on demand, and it is agreed that the Secured
Party shall have the right to take possession of the Aircraft Collateral and
without liability for trespass to enter any premises where the Aircraft
Collateral may be located for the purpose of taking possession of or removing
the Aircraft Collateral, and, generally, to exercise any and all rights afforded
to a secured party under the Uniform Commercial Code or other applicable law.  




Section 5.3

Application of Proceeds.  The Secured Party shall apply the proceeds of any
collection or sale of the Aircraft Collateral, as follows:




(a)

FIRST, to the payment of all reasonable costs and expenses incurred by the
Secured Party in connection with such collection or sale or otherwise in
connection with this Agreement or any of the Obligations;




(b)

SECOND, to the payment in full of the Obligations; and




(c)

THIRD, to Grantor, its successors or assigns, or to whomsoever may be lawfully
entitled to receive the same, or as a court of competent jurisdiction may
otherwise direct.




Upon any sale of the Aircraft Collateral by the Secured Party (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of any such proceeds, moneys or balances by the Secured Party or of
the officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Aircraft Collateral so sold and such purchaser or purchasers
shall not be obligated to see to the application of any part of the purchase
money paid over to the Secured Party or such officer or be answerable in any way
for the misapplication thereof.




ARTICLE VI




MISCELLANEOUS




Section 6.1

Notice.  Until otherwise specified in writing, the mailing addresses, fax
numbers and electronic mail addresses of the Parties of this Agreement shall be
as follows:




If to the Grantor:




Northrop TF5-1 Corp.

c/o Tactical Air Defense Services, Inc.

123 West Nye Lane, Suite 517

Carson City, Nevada 89706

Attention: Alexis Korybut, CEO

If to the Secured Parties :




Mark Daniels Irrevocable Trust III

10130 North Lake Blvd., Suite 214-243

West Palm Beach, Florida 33412

Attention: Mark Daniels




Any notice or statement given under this Agreement shall be deemed to have been
given if delivered by national courier service with signature confirmation of
receipt, fax with electronic delivery confirmation, electronic mail transmission
or express, priority or registered mail with delivery confirmation, addressed to
the other Party at the address indicated above or at such other address which
shall have been furnished in writing to the addressor, or if such delivery is
refused by a Party.





3

_____Grantor

____TADF

_____Secured Party







--------------------------------------------------------------------------------




Section 6.2

Binding Effect; Several Agreement; Successors and Assigns.  This Agreement shall
become effective as to Grantor when a counterpart hereof executed on behalf of
Grantor shall have been delivered to the Secured Party and a counterpart hereof
shall have been executed on behalf of the Secured Party, and thereafter shall be
binding upon Grantor and the Secured Party and their respective successors and
assigns, and shall inure to the benefit of Grantor, the Secured Party and their
respective successors and assigns, except that Grantor shall not have the right
to assign or transfer its rights or obligations hereunder or any interest herein
or in the Aircraft Collateral (and any such assignment or transfer shall be
void) except as expressly contemplated by this Agreement, the Notes or the other
Transaction Agreements.  




Section 6.3

Disputes.  Any dispute or other disagreement arising from or out of this
Agreement shall be resolved in state court in Florida.  Any such disputes may
only be resolved by a bench trial.  The interpretation and the enforcement of
this Agreement shall be governed by Florida Law as applied to residents of the
State of Florida relating to contracts executed in and to be performed solely
within the State of Florida.  (For additional terms related to Disputes, see
Section 6.4 below).




Section 6.4

Governing Law.  The subject matter of this Agreement shall be governed by and
construed in accordance with the laws of the State of Florida (without reference
to its choice of law principles), and to the exclusion of the law of any other
forum, without regard to the jurisdiction in which any action or special
proceeding may be instituted.  EACH PARTY HERETO AGREES TO SUBMIT TO THE
PERSONAL JURISDICTION AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED IN
PALM BEACH COUNTY, FLORIDA FOR RESOLUTION OF ALL DISPUTES ARISING OUT OF, IN
CONNECTION WITH, OR BY REASON OF THE INTERPRETATION, CONSTRUCTION, AND
ENFORCEMENT OF THIS AGREEMENT, AND HEREBY WAIVES THE CLAIM OR DEFENSE THEREIN
THAT SUCH COURTS CONSTITUTE AN INCONVENIENT FORUM. AS A MATERIAL INDUCEMENT FOR
THIS ACQUISITION AGREEMENT, EACH PARTY SPECIFICALLY WAIVES THE RIGHT TO TRIAL BY
JURY OF ANY ISSUES SO TRIABLE.




Section 6.5

Attorneys’ Fees.  Should any Party hereto employ an attorney for the purpose of
enforcing or constituting this Agreement or the Transaction Agreements, or any
judgment based on this Agreement or the Transaction Agreements, in any legal
proceeding whatsoever, including insolvency, bankruptcy, arbitration,
declaratory relief or other litigation, the prevailing party shall be entitled
to receive from the other Party or parties thereto reimbursement for all
reasonable attorneys’ fees and all reasonable costs, including but not limited
to service of process, filing fees, court and court reporter costs,
investigative costs, expert witness fees, and the cost of any bonds, whether
taxable or not, and that such reimbursement shall be included in any judgment or
final order issued in that proceeding.  The “prevailing party” means the Party
determined by the court to most nearly prevail and not necessarily the one in
whose favor a judgment is rendered.




Section 6.6

Entire Agreement; Modifications; Waiver.  This Agreement, the Notes and the
Transaction Agreements constitute the entire agreement between the Parties
pertaining to the subject matter contained herein. This Agreement, the Notes and
the Transaction Agreements supersede all prior and contemporaneous agreements,
representations, and understandings of the Parties. No supplement, modification,
or amendment of this Agreement, the Notes or the Transaction Agreements shall be
binding unless executed in writing by all the Parties. No waiver of any of the
provisions of this Agreement, the Notes or the Transaction Agreements shall be
deemed, or shall constitute, a waiver of any other provisions, whether or not
similar, nor shall any waiver constitute a continuing waiver. No waiver shall be
binding unless executed in writing by the Party making the waiver.




Section 6.7

Severability of Provisions.  The invalidity or unenforceability of any term,
phrase, clause, paragraph, restriction, covenant, agreement or provision of this
Agreement shall in no way affect the validity or enforcement of any other
provision or any part thereof.




Section 6.8

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed, shall constitute an original copy hereof, but
all of which together shall consider but one and the same document.




Section 6.9

Termination.  This Agreement and the Security Interest shall terminate when all
the Obligations have been paid in full, at which time the Secured Party shall
execute and deliver to Grantor, at Grantor’s expense, all Uniform Commercial
Code termination statements and similar documents which Grantor shall request to
evidence such termination.  Any execution and delivery of termination statements
or documents pursuant to this Section shall be without recourse to or warranty
by the Secured Party.








4

_____Grantor

____TADF

_____Secured Party







--------------------------------------------------------------------------------



Section 6.10

Joint Drafting and Exclusive Agreement.  This Agreement, the Notes and the
Transaction Agreements shall be deemed to have been drafted jointly by the
Parties hereto, and no inference or interpretation against any one Party shall
be made solely by virtue of such Party allegedly having been the draftsperson of
this Agreement, the Notes or the Transaction Agreements. The Parties have each
conducted sufficient and appropriate due diligence with respect to the facts and
circumstances surrounding and related to this Agreement, the Notes and the
Transaction Agreements. The Parties expressly disclaim all reliance upon, and
prospectively waive any fraud, misrepresentation, negligence or other claim
based on information supplied by the other Party, in any way relating to the
subject matter of this Agreement, the Notes or the Transaction Agreements.




Section 6.11

Acknowledgments and Assent.  The Parties acknowledge that they have been given
at least ten (10) days to consider this Agreement and that they were advised to
consult with an independent attorney prior to signing this Agreement and that
they have in fact consulted with counsel of their own choosing prior to
executing this Agreement. The Parties agree that they have read this Agreement
and understand the content herein, and freely and voluntarily assent to all of
the terms herein




Section 6.12

Facsimile or Electronic Mail Signatures.

The Parties hereby mutually agree that this Agreement may be executed by
facsimile signatures or by scanned signatures contained in an electronic mail
transmission of any one or more Parties, each of which shall have the same legal
and binding force and effect as original signatures of the same.







***SIGNATURE PAGE FOLLOWS***









































5

_____Grantor

____TADF

_____Secured Party







--------------------------------------------------------------------------------

SIGNATURE PAGE




IN WITNESS WHEREOF, the parties have duly executed this Aircraft Security
Agreement as of the day and year first written above.




By:

Its:

GRANTOR




TACTICAL AIR DEFENSE SERVICES, INC.

a Nevada corporation










/s/ Alexis Korybut                            

Alexis C. Korybut

Chief Executive Officer

By:

Its:

GRANTOR




TACTICAL AIR DEFENSE SERVICES, INC.

a Nevada corporation










/s/ Alexis Korybut                            

Alexis C. Korybut

Chief Executive Officer

By:

Its:

TADF




TACTICAL AIR DEFENSE SERVICES, INC.

a Nevada corporation










/s/ Alexis Korybut                            

Alexis C. Korybut

Chief Executive Officer










A FACSIMILE OR ELECTRONIC MAIL TRANSMISSION COPY OF THIS ACQUISITION AGREEMENT
SHALL HAVE THE SAME LEGAL EFFECT AS AN ORIGINAL OF THE SAME.























6

_____Grantor

____TADF

_____Secured Party







--------------------------------------------------------------------------------

EXHIBIT A




Acquisition Agreement









































































































































7

_____Grantor

____TADF

_____Secured Party







--------------------------------------------------------------------------------

EXHIBIT B




Northrop Shares Stock Certificate




































































































































































8

_____Grantor

____TADF

_____Secured Party







--------------------------------------------------------------------------------

EXHIBIT C




Aircraft Collateral




“Aircraft Collateral” shall mean: (i) the airframe described below in this
Exhibit C and all Parts (as defined below) from time to time incorporated in,
installed on or attached to such airframe (the “Airframe”); (ii) the engines
described below in this Exhibit C and originally installed on the Airframe,
whether or not thereafter installed on such Airframe or any other airframe from
time to time, or any engine that may from time to time be substituted therefore
and all Parts incorporated in or installed on or attached to such engines
(collectively the “Engines”); (iii) to the extend applicable, the Records (as
defined below); and (iv) all avionics and all other accessories, and all
additions, accessories, accessions, alterations, modifications, Parts, repairs
and attachments now or hereafter affixed thereto or used in connection
therewith, and all replacements and substitutions for any of the foregoing.




“Parts” shall mean all appliances, avionics, parts, instruments, appurtenances,
accessories, furnishings and other equipment of whatever nature that may from
time to time be incorporated or installed in or attached to the Airframe or
Engines or removed therefrom.




“Records” shall mean any and all logs, manuals, certificates, inspection,
modification, maintenance, engineering, technical and overhaul records
(including all computerized data, records and materials of any kind whatsoever)
with respect to the Aircraft Collateral, including, but not limited to, all
records required to be maintenance by applicable law or maintenance
requirements.




Aircraft Collateral

 

 

Manufacturer

CANADAIR LTD.

Model No.

CF-5

FAA Registration No.

 

Manufacturer’s Serial No.

 

Engine No.1

 

    Manufacturer

General Electric

    Model No.

J-85-15

    Manufacturer’s Serial No.

 

Engine No.2

 

    Manufacturer

General Electric

    Model No.

J-85-15

    Manufacturer’s Serial No.

 











9

_____Grantor

____TADF

_____Secured Party







--------------------------------------------------------------------------------

EXHIBIT D




$1,350,000 Secured Convertible Promissory Note









































































































































10

_____Grantor

____TADF

_____Secured Party







--------------------------------------------------------------------------------

EXHIBIT E




$500,000 Secured Promissory Note










































































































































































11

_____Grantor

____TADF

_____Secured Party





